DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20100226427 A1 (hereinafter Jung)
 US 20150195523 A1 (hereinafter Sato)
US 20120224630 A1 (hereinafter Peng)
US 20160014422 A1 (multi enhancement layer and base layer decoding with up sampler; para 43-55 and Fig. 1B, 1H )
US 20180220144 A1 (similar to US 20160014422 A1)
 US 20100226427 A1 (Fig.4 S407, decision process to create enhance layer decoding))
US 20130128990 A1 (describing packetizing in scalable video transmission. Abstract and Figures)
US 20100046612 A1 (Fig.3, dynamic range adjustment {para 116})
US 20160316215 A1 (para 43-49)
US 20150326896 A1 (para 39, 46-50)



Response to Remarks/Arguments

Claim interpretation under 35 USC § 112 (f) and rejections under $112(b) and 112(d) have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sato in view of Peng.
	
	
With respect to claim 31.  Jung teaches an enhancement decoder for video signals[(para 19)] , said enhancement decoder comprising:
	receive a first video stream from a standard decoder, the first video stream using a first signal element coding format [(see para 42; Fig.3, unit 60 receive a first video stream from the base layer standard video decoder 54; input of this teaches an interface)] :	 receive an enhancement data stream [(Fig.3 input second and third layer Bitstream)] :	 decompose the enhancement data stream into: a first set of enhancement data, a second set of enhancement data [(Fig.3 second and third layer Bitstream are two enhancement layers {para 25})] , and range data [(information for bit depth conversion {para 58}; bit depth conversion is change of range {para 53})] : 	enhance a first decoder video stream, which is at a first resolution using the first set of enhancement data, the first decoder video stream being derived from the first video stream [(Fig.3 unit 56 and 62 enhancing the base layer video using the second layer video)] :	 after enhancing the first decoder video stream to thereby produce an enhanced video stream, convert the enhanced video stream to a second resolution, the second resolution being higher than the first resolution [(Fig.3 unit 64; it is up-converting the resolution {para 51, 53})] :	 after converting the enhanced video stream to thereby produce a converted enhanced video stream, enhance the converted enhanced video stream, which is at the second resolution, using the second set of enhancement data [(unit 58 and 66 is enhancing the output of the up-sampler that has the higher second resolution)] :	 and convert one of (i) the first decoder video stream (ii) the enhanced video stream or (iii) the converted enhanced video stream from the first signal element coding format to a second signal element coding format using the range data [(unit 64, second format up-converter of Fig.3 also increase bit depth or second decoder video {para 51}. Please note increasing bit depth increase the range {para 53} )] .

Jung does not explicitly show use of de-multiplexer and One or more processors and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the enhancement decoder. And it may not be clear from Jung alone that  the range data is initially included in the enhancement data stream with the first and second sets of enhancement data and such that the range data, in addition to the first and second sets of enhancement data, is subsequently decomposed from the enhancement data stream using the demultiplexer

However, in the same/related field of endeavor, Sato teaches One or more processors and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the enhancement decoder (Sato para 156, Fig.14-15)
Sato (considering Jung) also teaches de-multiplexer to demultiplex multiple enhancement layered bit stream [(para 129, Fig.1 one base layer and two enhancement layers; also see “In the dynamic range scalability, an SDR image is transmitted with the base layer and information for restoring an HDR image from the SDR image is transmitted with the enhancement layer” para 139)]  the range data is initially included in the enhancement data stream, is subsequently decomposed from the enhancement data stream using the demultiplexer [(Sato Teaches multiple enhancement layer streams are demultiplexed (see Fig.1 and para 129, 57} and indicates that the enhancement layer also includes the HDR/{high dynamic range} information {para 139}. Dynamic Range {DR}information is multiplexed on the encoder side {hence demultiplex on the decoder side}. Please see para 228 "Mainly described herein is the example where the various pieces of information such as the information related to color gamut prediction (or DR prediction) are multiplexed to the header of the encoded stream and transmitted from the encoding side to the decoding side. The method of transmitting these pieces of information however is not limited to such example. For example, these pieces of information may be transmitted or recorded as separate data associated with the encoded bit stream without being multiplexed to the encoded bit stream."
Considering Jung teaches receiving bit depth information as syntax elements. Please note this bit depth information is related to range information or high-definition {para 53, 51}. Please note bit depth information is received as syntax or information, meaning this is additional to actual video data
 )] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because multiplexing and demultiplexing help efficient transmission of data. 

It may not be clear from Jung in view of Sato that the range data is initially included in the enhancement data stream with the first and second sets of enhancement data and such that the range data, in addition to the first and second sets of enhancement data are decomposed from it.
 
However, in the same/related field of endeavor, Peng teaches the first and second sets of enhancement data are included into an enhancement data initially and decompose on the decoder [((Fig. 5, several enhancement layers 1 through M are received through enhancement layer bitstream 104 and base layer stream is received in 102)
)]  and Sato teaches that enhancement stream include the range data and demultiplexed from it [(Sato Teaches multiple enhancement layer streams are demultiplexed (see Fig.1 and para 129, 57} and indicates that the enhancement layer also includes the HDR/{high dynamic range} information {para 139}. Dynamic Range {DR}information is multiplexed on the encoder side {hence demultiplex on the decoder side}. Please see para 228 "Mainly described herein is the example where the various pieces of information such as the information related to color gamut prediction (or DR prediction) are multiplexed to the header of the encoded stream and transmitted from the encoding side to the decoding side. The method of transmitting these pieces of information however is not limited to such example. For example, these pieces of information may be transmitted or recorded as separate data associated with the encoded bit stream without being multiplexed to the encoded bit stream." )]. Therefore Peng-Sato teaches this limitation.


Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because, the combination would provide predictable result as the prior arts are describing different techniques of transmitting multilayer video, combining the techniques would have been predictable 


Jung additionally teaches with respect to claim 32. The enhancement decoder of claim 31, wherein the first video stream from a standard decoder is at a first level of quality and the second signal element coding format provides for a second level of quality, the second level of quality being higher than the first level of quality [(Fig.3 output of 54 is up-converted using format up-converter 60 or 64; These are up converting to a higher level of quality {para 51, 5 )] .

Jung additionally teaches with respect to claim 33. The enhancement decoder of claim 31, wherein the first signal element coding format is a standard dynamic range (SDR) format and the second signal element format is a high dynamic range (HDR) format, the HDR format having a higher luminance and/or wider colour range than the SDR format. [(para 53; “standard video codec” {para 42}; “HiFi video” para 44)] 

Peng in view of Sato additionally teaches with respect to claim 34. The enhancement decoder of claim 31, a second de-multiplexer is positioned upstream of said de-multiplexer, a first output of the second demultiplexer is fed as input into the standard decoder to generate the first video stream and a second output of the second demultiplexer is the enhancement data stream [(see Peng Fig.5 unit 106, Peng describing two stage decomposition, also see sections of Sato as cited w.r.t. claim31 )] 

Jung additionally teaches with respect to claim 35. The enhancement decoder of claim 31, wherein the system is further configured to perform at least one of the following operations:	 convert the first video stream from the first signal element coding format to the second signal element coding [(Fig.3, reconstructed base layer video)] :
receive the enhanced video stream and convert the enhanced video stream from the first signal element coding format to the second signal element coding format; and receive the [(Fig.3, reconstructed second layer video)] : [(Fig.3, reconstructed third layer video)] :

Jung additionally teaches with respect to claim 36. The enhancement decoder of claim 31, wherein the first signal element coding format uses a first bit length and the second signal element coding format uses a second bit length, the second bit length being longer than the first bit length [(bit depth up conversion use more/ longer bit {para 53, 51} )] .

Jung additionally teaches with respect to claim 37. The enhancement decoder of claim 31, wherein the first set of enhancement data includes residual data [(see Fig.1 the second layer and the third layer include residual data)] .

Jung additionally teaches with respect to claim 38. The enhancement decoder of claim 37, wherein the second set of enhancement data includes residual data [(see Fig.1 the second layer and the third layer include residual data)] .
.

Jung additionally teaches with respect to claim 39. The enhancement decoder of claim 31, wherein:	 one or more of the first set of enhancement data and the second set of enhancement data comprises residual data representing a difference between two corresponding video signals, said system is further  configured to decode residual data within a respective one of the first set of enhancement data and the second set of enhancement data, and to combine said residual data with a respective input decoder video stream to output an enhanced video stream [(see Fig.3 and see the combiner 62, please note the received second layer bit stream at Fig.3 is the residual data that was gendered as difference {Fig.2 unit 21 and 27} )] 

Jung additionally teaches with respect to claim 40. The enhancement decoder of claim 31, wherein the standard decoder decodes a first data stream to output the first video stream, the standard decoder implementing a standard-compliant first decoding scheme that differs from a second decoding scheme implemented by the enhancement decoder [(para 42, 44)] .

Jung additionally teaches with respect to claim 41. The enhancement decoder of claim 31, wherein the first video stream comprises all frames in a video segment [(each Input video is encoded into three bitstream,{Fig.2} and decoded by each decoder {Fig.3}. Given that there is no frame rate conversion, all frame in video goes through all encoder/decoder)] .

Jung additionally teaches with respect to claim 42. The enhancement decoder of claim 41, wherein all frames of the video segment are operated on by the enhancement decoder [(each Input video is encoded into three bitstream,{Fig.2} and decoded by each decoder {Fig.3}. Given that there is no frame rate conversion, all frame in video goes through all encoder/decoder)] .

Jung additionally teaches with respect to claim 43. The enhancement decoder of claim 31, wherein converting from the first signal element coding format to the second signal element coding format is non-linear [(para 54, 57)] .

Jung additionally teaches with respect to claim 44. The enhancement decoder of claim 31, wherein converting from the first signal element coding format to the second signal element coding format is non-predictive [(Fig.3; unit 60 and 64 convert input directly to output without using another signal to predict from)] .

Regarding Claims 45-47: See analyses of claims 31, 33-34


Jung in view of Sato additionally teaches, with respect to claim 48. The method of claim 45, wherein said up-sampling is performed temporally by adjusting a frame rate [(Sato para 7, 5)] .


Jung in view of Sato additionally teaches, with respect to claim 49. The method of claim 45, The method of claim 45, wherein said up-sampling is performed spatially by adjusting a pixel resolution [(see Jung para 51, Sato para 7, 5)] .

Regarding claim 50. See analysis of claim 1 and para 59 of Jung and Sato Fig.14


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486